Exhibit 10.34

CALIFORNIA MICRO DEVICES CORPORATION

EXECUTIVE SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

California Micro Devices Corporation, a Delaware corporation (the “Company”),
establishes the California Micro Devices Corporation Executive Severance Plan
(the “Plan”), effective as of November 9, 2006 (the “Effective Date”), to
provide severance benefits to certain eligible employees whose employment with
the Company is terminated. The Plan was amended on February 6, 2008, and June
15, 2009.

The Plan is designed to be an unfunded “employee welfare benefit plan,” as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and, accordingly, the Plan is governed by ERISA. This
document constitutes both the official plan document and the required summary
plan description under ERISA.

I. ELIGIBILITY FOR BENEFITS

You will be eligible for severance benefits under the Plan if your employment
with the Company has ceased and:

 

  •  

you are a party to an agreement by and between you and the Company entitled a
“Supplemental Employment Terms Agreement” which has been executed on behalf of
the Company by an authorized officer other than yourself;

 

  •  

you remain actively employed with the Company from the effective date of your
Supplemental Employment Terms Agreement until your designated termination date;

 

  •  

you execute a release of claims in favor of the Company within 60 days of your
termination of employment (or within such shorter period reasonably required by
the Company), the form of which is acceptable to the Company at such time, and
do not revoke the release within the time mandated under applicable state and/or
Federal law, and such release must become effective in accordance with its terms
(the “Release”); and

 

  •  

either:

 

  •  

you resign from the Company with Good Reason (for this purpose, “Good Reason”
means: (i) any failure by the Company to comply with the material terms of your
Supplemental Employment Terms Agreement, (ii) any request by the Company that
you perform any act which is illegal, (iii) a material reduction of your Base
Pay (as defined below), except that neither a reduction proportionate to
reductions imposed on all other members of the Company’s executive management as
part of a cost reduction effort nor a reduction of your Base Pay due to a change
of duties as a result of disability will be a Good Reason for termination,
(iv) a material reduction in your bonus opportunity after adoption of a bonus
plan for the then-current fiscal year which (a) would result in a material
reduction in your expected overall compensation, (b) is made following a Change
in Control (as defined in your Supplemental Employment Terms Agreement), and
(c) is not imposed on all other members of



--------------------------------------------------------------------------------

 

the Company’s executive management, (v) relocation of the Company by more than
fifty (50) miles from its current Milpitas location, (vi) the assignment to you
of duties which are inconsistent with your position, education, and experience,
or (vii) any material reduction in your duties, provided that—for eligible
employees other than the Chief Executive Officer and the Chief Financial
Officer—following a Change of Control, it shall not be a reduction of duties if
you retain your duties as to the Company’s business as operated prior to the
Change of Control although you do not have such duties as to the balance of the
successor parent corporation’s business) and provided further that for the
Company’s Chief Financial Officer, even if s/he becomes the Chief Financial
Officer of the surviving parent entity following a Change in Control, it shall
be a material reduction in duties if s/he does not report directly to the Chief
Executive Officer of the surviving parent entity following the Change in Control
and provided further that for the Company’s Chief Executive Officer, it shall be
a material reduction in duties if s/he is not the Chief Executive Officer of the
surviving parent entity following the Change in Control. You shall give notice
to the Company of your intent to resign for one of the Good Reasons listed above
not later than one (1) month after the occurrence of the circumstances giving
rise to the claim of Good Reason, detailing such Good Reason with specificity.
If the Company does not remedy the situation so as to eliminate the Good Reason
within thirty (30) days of receiving such notice, then your resignation from the
Company within the one (1) month period beginning with the delivery of the
notice shall be deemed a resignation for Good Reason; or

 

  •  

your employment with the Company is terminated by the Company without Cause (for
this purpose, “Cause” means: (i) dishonesty, breach of loyalty or breach of
fiduciary duty, (ii) theft, embezzlement or fraud by you or falsification of any
Company document or record, or your involvement in any other scheme or
conspiracy pursuant to which the Company has lost or could reasonably be
expected to lose assets to you or to others calculated by you to receive such
assets, (iii) use or abuse of alcohol or drugs on the job (except reasonable
consumption of alcohol for business-related purposes), (iv) unexplained or
excessive absences from work, (v) employment-related misconduct by you, such as
and including sexual harassment, threats of harm or acts of physical violence
toward employees, customers, contractors, consultants or suppliers of the
Company, or any form of unlawful discrimination against any person or group of
persons, (vi) conviction (including, but not limited to, any plea of guilty or
nolo contendere) of any criminal act which impairs your ability to perform your
duties with the Company or any criminal act involving moral turpitude or any
criminal act involving a felony, unless state or Federal law specifically
prohibits consideration of the conviction in employment decisions, (vii) refusal
to act in accordance with a lawful and good faith direction of the Company’s
Chief Executive Officer (except in the instance where the Chief Executive
Officer’s termination of employment is at issue) or Board of Directors, or
acting in a manner which exceeds the scope of your authority, as specifically

 

2



--------------------------------------------------------------------------------

 

delegated in writing from time to time by the Company’s Chief Executive Officer
(except in the instance where the Chief Executive Officer’s termination of
employment is at issue) or the Company’s Board of Directors, which act or
refusal to act is not inadvertent or the result of a failed good faith effort to
comply but rather is knowing, intentional or willful (viii) breach of the terms
or conditions of your Confidentiality and Intellectual Property Agreement with
the Company, a material corporation policy (such as insider trading,
communications, ethics), or the material duties and obligations in the Company’s
employment manual, which breach is not curable, or if curable is not cured
within two (2) weeks after the Company has given you written notice of the
breach, or (ix) inducement of any customer, consultant, employee or supplier of
the Company to breach any contract with the Company or cease its business
relationship with the Company); and

 

  •  

you are not in one of the excluded categories listed below.

However, you will cease to be eligible to receive severance benefits under the
Plan if:

 

  •  

you directly or indirectly (i) hire or solicit, or attempt to hire or solicit,
any employee, independent contractor, or consultant of the Company to perform
services elsewhere, including without limitation, advising, aiding, assisting,
or otherwise participating in the hiring process, for example by interviewing or
providing references as to such person, (ii) render services related to the
design, development, manufacture, or marketing of application specific analog
semiconductor products which are competitive with those offered by the Company
for the mobile handset, personal computer and digital consumer electronics
markets, including application specific integrated passive devices providing ESD
and/or EMI protection, and selected high value mixed signal ICs which are
competitive with those offered by the Company, including display controllers, or
work for any other trade or business with a line of business directly
competitive with the Company in that line of business which is directly
competitive, or (iii) take away, or attempt to take away, any customer of the
Company or divert or reduce, or attempt to divert or reduce, the business which
the Company does with such customer; or

 

  •  

you violate the terms of the Supplemental Employment Terms Agreement or any
other agreement entered into by and between you and the Company; or

 

  •  

you refuse to provide Continued Assistance to the Company after your termination
of employment and during the term in which you receive severance benefits
hereunder (for this purpose, “Continued Assistance” means that you agree to
respond, with reasonable notice, to reasonable request for information and to
provide reasonable levels of assistance on issues related to your work with the
Company without further Base Pay (as defined below) or compensation, such
assistance shall not exceed eight (8) hours during the first week following your
termination, four (4) hours per week during the next four (4) weeks and four
(4) hours per month thereafter).

 

3



--------------------------------------------------------------------------------

II. SEVERANCE BENEFITS

If you are eligible for severance benefits under the Plan, you will receive
those benefits in monthly cash installments. However, if a delay is necessary
(for example, as a result of the rescission period for the Release), then you
will receive a one-time catch-up payment following the period of delay and each
subsequent payment will be made in accordance with the original installment
schedule. Furthermore, as set forth in Part III below, a delay may be necessary
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations issued thereunder so as to avoid such payments
being taxable under Code Section 409A(a)(1)(B).

Notwithstanding the foregoing, if an eligible employee receives benefits under
an agreement or plan which provides for a reduction, offset or decrease in the
amount of severance benefits and/or pay payable hereunder to such eligible
employee under certain circumstances, then the amount of severance benefits
and/or pay specified in this Section shall be reduced by any such specified
amount under such circumstances as so provided in such agreement or plan.

SEVERANCE PAY

Once you meet (and for so long as you continue to meet) the eligibility
requirements in Part I, you will receive the following months of Base Pay:

 

  •  

for the Chief Executive Officer, twelve (12) months of Base Pay or, in the case
of a Change in Control (as defined in the Supplemental Employment Terms
Agreement), twenty-four (24) months of Base Pay;

 

  •  

for the Chief Financial Officer, nine (9) months of Base Pay or, in the case of
a Change in Control (as defined in the Supplemental Employment Terms Agreement),
eighteen (18) months of Base Pay; or

 

  •  

for all other eligible employees, six (6) months of Base Pay or, in the case of
a Change in Control (as defined in the Supplemental Employment Terms Agreement),
twelve (12) months of Base Pay.

“Base Pay” generally means one-twelfth ( 1/12) of your base salary in a normal
month as of the time that your employment with the Company terminates. “Base
Pay” does not include, for example, overtime, bonuses, commissions, shift
premiums or differentials, compensation associated with employee stock options,
reimbursements, sales commission awards, employee benefits, expense allowances,
or any other incidental or additional compensation. Severance pay shall be made
less any and all applicable deductions and withholdings, required and/or
permitted by applicable law.

 

4



--------------------------------------------------------------------------------

COBRA

If you are eligible, then you may elect to receive your existing group health
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), as provided by the Company’s group health plans.
A separate election form and notice outlining continuation coverage under COBRA
will be provided to each employee (and his/her eligible dependent(s)) who is
eligible for COBRA continuation coverage and must be timely returned if you
(and/or your eligible dependent(s)) wish to enroll in COBRA continuation
coverage; you (and/or your eligible dependent(s)) are solely responsible for the
completion of all requisite forms and for the timely remittance of all premium
contributions.

If you so elect and pay to continue health insurance under COBRA, then the
Company will reimburse you, as an eligible employee, in an amount equal to the
amount the Company was paying as the Company-portion of premium contributions
for your health coverage immediately before your termination of employment,
until the earlier of: (i) the end of the period that you receive severance
installments starting the next calendar month after your termination of
employment with the Company; or (ii) the date you lose eligibility for COBRA
continuation coverage. However, if after the age you become Medicare eligible,
currently age 65, you choose either not to elect COBRA or else to discontinue
COBRA, then the Company will pay you the amount it otherwise would have
reimbursed you until the end of the period that you receive severance
installments up to the amount you pay for Medicare and other health insurance
unless and until you become eligible for group coverage from another employer.
You, the employee (and/or your eligible dependent(s)), shall have an obligation
to inform the Company if you/he/she is no longer eligible for COBRA continuation
coverage, as is generally the case when the employee receives group coverage
from another employer while receiving COBRA continuation coverage. Any increase
in the premium contribution and/or in the number of covered dependents by you
during this time will be at your own expense. The period of such
Company-reimbursed COBRA continuation coverage shall be considered part of your
(and your eligible dependents’) COBRA coverage entitlement period, and will, for
tax purposes, be considered taxable income to you.

III. GENERAL INFORMATION

Plan Administration. As the Plan Administrator, the Company has full
discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation and for
benefits under the Plan, the amount of benefits (if any) payable per eligible
employee, and to interpret ambiguous terms. Any authorized delegate acting on
behalf of the Plan Administrator shall have full discretionary authority to
carry out the Plan Administrator’s delegated duties. Any determination by the
Plan Administrator or its authorized delegate(s) will be final and binding upon
all persons. The Company will indemnify and hold harmless all authorized
delegates for carrying out the responsibilities of the Plan Administrator;
provided, however, that such person(s) do(es) not act with gross negligence or
willful misconduct, or in willful violation of the law.

Payment of Severance Benefits; Compliance with Code Section 409A. When severance
benefits are due, they will be paid from the general assets of the Company. As
previously stated, this Plan is intended to be an “employee welfare benefit
plan” under ERISA;

 

5



--------------------------------------------------------------------------------

accordingly, in order to ensure that this Plan does not constitute an “employee
pension benefit plan” under ERISA, the following additional restriction applies
to the maximum severance amount: (i) in no event will the total amount of such
payments exceed two (2) times your annual compensation during the year
immediately preceding your termination date, and (ii) all payments under the
Plan shall be completed within twenty-four (24) months of your termination date.

The expenses of operating and administering the Plan shall be borne entirely by
the Company.

To the fullest extent applicable, amounts and other benefits payable under the
Plan are intended to be exempt from the definition of “nonqualified deferred
compensation” under Section 409A of the Code in accordance with one or more of
the exemptions available under the applicable guidance under Section 409A. In
this regard, each payment under the Plan that is made in a series of scheduled
installments shall be deemed a separate payment for purposes of Code section
409A.

To the extent that any amounts or benefits payable under the Plan are or become
subject to Section 409A due to a failure to qualify for an exemption from the
definition of nonqualified deferred compensation, the Plan is intended to comply
with the applicable requirements of Section 409A with respect to such amounts or
benefits. The Plan shall be interpreted and administered to the extent possible
in a manner consistent with the foregoing statement of intent.

In each case where the Plan provides for the payment of an amount that
constitutes nonqualified deferred compensation under Section 409A to be made to
you within a designated period (e.g., within 60 days after the date of
termination) and such period begins and ends in different calendar years, the
exact payment date within such range shall be determined by the Company, in its
sole discretion, and you shall have no right to designate the year in which the
payment shall be made.

Notwithstanding anything in the Plan or elsewhere to the contrary, so long as
the Company is a public company on your date of termination and you are a
“specified employee” (within the meaning of Section 409A of the Code, as
determined by the Company’s Compensation Committee) on such date, and the
Company reasonably determines that any amount or other benefit payable under the
Plan on account of your separation from service, within the meaning of
Section 409A, constitutes nonqualified deferred compensation that will subject
you to “additional tax” under Section 409A(a)(1)(B) (together with any interest
or penalties imposed with respect to, or in connection with, such tax, a “409A
Tax”) with respect to the payment of such amount or the provision of such
benefit if paid or provided at the time specified in Plan, then the payment or
provision thereof shall be postponed to the first business day of the seventh
month following the date of termination or, if earlier, the date of your death
(the “Delayed Payment Date”). The Company and you may agree to take other
actions to avoid the imposition of a 409A Tax at such time and in such manner as
permitted under Section 409A. In the event that the Section 409A requires a
delay of any payment, such payment shall be accumulated and paid in a single
lump sum on the Delayed Payment Date, without interest.

 

6



--------------------------------------------------------------------------------

Your date of termination for purposes of determining the date that any payment
or benefit that is treated as nonqualified deferred compensation under
Section 409A is to be paid or provided (or in determining whether an exemption
to such treatment applies), and for purposes of determining whether you are a
“specified employee” on the date of termination, shall be the date on which you
have incurred a “separation from service” within the meaning of applicable
guidance under Section 409A.

Other Terms and Conditions. The Company is not required to establish a trust to
fund the Plan. The benefits provided under this Plan are not assignable and may
be conditioned upon other agreements that you have entered into with the Company
or upon your compliance with any Company policy or program.

Taxes and Withholdings. Notwithstanding any other provision of the Plan, all
severance benefits shall be reduced by any applicable Federal, state, or local
tax withholdings and any applicable payroll deductions, as required and/or
permitted by law. If the employee is indebted to the Company at his/her
termination date, then the Company reserves the right to offset any severance
benefits payable under the Plan by the amount of such indebtedness to the extent
permitted by law (but not below one dollar ($1.00)).

No Other Similar Benefits. The severance benefits provided by the Plan are in
lieu of any other severance benefits provided by the Company under any other
applicable practice or policy. This Plan expressly supersedes any and all other
group severance and salary continuation plans, arrangements, practices or
policies applicable to an eligible employee who receives notice hereunder. If an
eligible employee has a written employment agreement which provides for
severance benefits (other than option acceleration which is not addressed in
this Plan), that employee shall receive the greater of the severance benefits
under his/her employment agreement or under this Plan, but shall not receive
both.

Set-Off; Termination of Severance Benefits. The benefits provided under this
Plan are intended to satisfy any and all statutory obligations that may arise
out of your involuntary termination of employment, including, without
limitation, the obligations of the Company (or its affiliates) under the Federal
Worker Adjustment and Retraining Notification (“WARN”) Act or a similar state
law (collectively, the “WARN Act”). In the event that an eligible employee’s
termination is deemed covered by the WARN Act, the benefits payable under the
Plan shall be reduced and offset (but not below zero (0)) by an amount equal to
up to sixty (60)-days’ pay and benefits. In the event that the severance
benefits hereunder are used to satisfy such statutory obligation(s), then the
consideration for the Release will also be reduced accordingly. The Plan
Administrator shall construe and interpret the terms and conditions of the Plan
in order to comply with such intention.

Limitation of Transferability. The interest of any employee in the severance
benefits described in this Plan may not be sold, assigned, transferred or
otherwise disposed of in any way, and any attempted sale, assignment, transfer
or other disposition shall be null and void. If an employee attempts to sell,
assign, transfer or otherwise encumber his/her rights or interest in the Plan,
then such act will be treated as an election by the employee not be eligible to
participate in the Plan.

 

7



--------------------------------------------------------------------------------

Claims and Review Procedures. If you (or your beneficiary or authorized
representative) believe that you are incorrectly denied a benefit or that have
not received the proper benefit under the Plan, then you may submit a signed,
written application to the Plan Administrator within ninety (90) days of the
expiration date of the revocation period for the Release mandated by state or
Federal law. When you submit such application, you may indicate that you wish
accelerated resolution in which case the time periods and process shown in
brackets in the three below paragraphs shall apply rather than those not shown
in brackets.

The Plan Administrator will review the claim and notify you of its decision in
writing or electronically within ninety (90) days [fourteen (14) days if
accelerated resolution] after the claim is received (or within one hundred
eighty (180) days [fourteen (14) days if accelerated resolution] after such
receipt if special circumstances require an extension of time for processing the
claim). If the Plan Administrator denies your claim, in whole or in part, then
the Plan Administrator’s notice will state: (i) specific reason(s) for the
denial, (ii) reference to the specific Plan provision(s) on which the denial is
based, (iii) description of any material or information necessary for you to
perfect the claim, and an explanation of why such material or information is
necessary, (iv) a statement that you will be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information (except to the extent legally-privileged) relevant to your claim,
and (v) explanation of how you may appeal the denial of your claim, and the time
limits applicable to such procedures, including a statement of your right to
bring a civil action under ERISA Section 502(a) following an adverse decision
under review (as discussed below).

You (or your beneficiary or authorized representative) will have sixty (60) days
from receipt of the written notification of the denial of your claim to file a
signed, written request for a review of the denial with the Plan Administrator.
This request should include the reason(s) that you are requesting a review,
facts supporting your request, and any other relevant information and/or
documents. Pursuant to its discretionary authority to administer and interpret
the Plan and to determine eligibility for benefits under the Plan, the Plan
Administrator will generally furnish you with a final written or electronic
decision within sixty (60) days [fourteen (14) days if accelerated resolution]
of receipt after your request for review (or within one hundred twenty
(120) days [fourteen (14) days if accelerated resolution] after such receipt if
special circumstances require an extension of time for processing the claim).

If the Plan Administrator denies your appeal in whole or in part, then the Plan
Administrator will provide you with an explanation of the subsequent denial,
this explanation will include a statement regarding your right to bring a civil
action under ERISA Section 502(a). Pursuant to this Plan and applicable law, no
legal action for benefits under the Plan may be brought until this claims
procedure has been exhausted. In addition, no action in law or equity shall be
brought more than one (1) year after the Plan Administrator’s affirmation of a
denial of the claim or, if earlier, more than four (4) years after the facts or
events giving rise to the employee’s allegation(s) or claim(s) first occurred
under the Plan. [If accelerated resolution has been elected, then the
arbitration provision of Exhibit B of your Supplemental Employment Terms
Agreement with the Company shall apply in lieu of your ability to bring an
action in law or equity unless there has been a Change of Control, in which case
you may choose either arbitration or litigation (and the Company shall be bound
by such choice).]

 

8



--------------------------------------------------------------------------------

Address and Notice. You must file in writing with the Plan Administrator and the
Company your mailing address when requested to do so. A communication,
statement, or notice addressed to you at your last known mailing address as
filed with the Plan Administrator and/or the Company will be binding on you for
all purposes under the Plan, and neither the Company, nor the Plan Administrator
shall be obligated to conduct any further search to determine how you may be
contacted.

Plan Termination or Amendment. The Plan may be amended by the Company or the
Administrator, as applicable, at any time for any reason in any manner;
provided, however, as to any employee who is a party to an agreement with the
Company entitled a “Supplemental Employment Terms Agreement”, the amendment
shall not reduce such employee’s potential severance benefits under the Plan
unless such employee consents to such amendment hereunder. No agent or employee
other than a duly authorized officer of the Company has the authority to change
or waive any provision of the Plan. The Plan may be terminated by the Company at
any time provided that such termination will not be effective as to any employee
who is a party to an agreement with the Company entitled a “Supplemental
Employment Terms Agreement” unless such employee consents to such termination.

No Right to Employment. No provision of this Plan is intended to provide you or
any other employee with any right to continue employment with the Company or
affect the Company’s right, which right is hereby expressly reserved, to
terminate the employment of any individual at any time for any reason, with or
without cause.

Governing Law and Miscellaneous. This Plan shall be governed and construed in
accordance with ERISA and, to the extent not preempted by ERISA, the laws of the
State California (other than the choice of law principles). If any provision of
this Plan or the application thereof to any individual or circumstance, is
deemed invalid or unenforceable by a court of competent jurisdiction, then the
remainder of the Plan or the application of such term or provisions to
individuals or circumstances shall be valid and enforceable to the fullest
extent permitted by law. No right hereunder shall inure to any third party
beneficiary.

 

9



--------------------------------------------------------------------------------

IV. STATEMENT OF ERISA RIGHTS

As a participant in the California Micro Devices Corporation Executive Severance
Plan (the “Plan”), you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). ERISA
provides that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

 

  •  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series)(if any) filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

 

  •  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) (if any), and updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.

 

  •  

Receive a summary of the Plan’s annual financial report (if required to be
filed). The Plan Administrator is required by law to furnish each participant
with a copy of this summary annual report (if filed).

Continue Group Health Plan Coverage

 

  •  

Please note that this summary plan does not address the rules governing your
COBRA continuation coverage rights—such rules can be found in the summary plan
description and the documents governing the group health plan.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants (and their
beneficiaries). No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare (severance) benefit is denied or ignored, in whole
or in part, you have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

10



--------------------------------------------------------------------------------

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
(if any) from the Plan and do not receive them within thirty (30) days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
that is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. If it should happen that the Plan fiduciaries misuse the Plan’s
money (if any) or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a Federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds that your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

11



--------------------------------------------------------------------------------

V. ADDITIONAL PLAN INFORMATION

 

Name of Plan:      California Micro Devices Corporation Executive Severance Plan
Plan Sponsor:     

California Micro Devices Corporation

490 North McCarthy Boulevard, Number 100

Milpitas, California 95035-5116

Employer Identification Number:      94-2672609 Plan Number:      507 Plan Year:
     The first plan year is a short plan year from November 9, 2006 through
December 31, 2006. Subsequent plan years are the twelve (12)-consecutive month
calendar year. Effective Date:      November 9, 2006 Plan Administrator:     

California Micro Devices Corporation

490 North McCarthy Boulevard, Number 100

Milpitas, California 95035-5116

(408) 263-3214

Agent for Service of Legal Process:      Legal process may be served on the
Board of Directors of California Micro Devices Corporation Plan Costs:      Paid
entirely by California Micro Devices Corporation as Plan sponsor Type of Plan:
     Employee welfare benefit plan

 

12